Exhibit 10.1
 
FORM OF
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”), effective as of
_________________, by and between Universal Gold Mining Corp., a Nevada
corporation (the “Company”), and _____________________, an individual (the
“Indemnitee”).
 
WHEREAS, it is essential that the Company attract and maintain responsible,
qualified directors and officers;
 
WHEREAS, the Indemnitee is a director and/or officer of the Company;
 
WHEREAS, both the Company and the Indemnitee recognize the risk of litigation
and other claims that may be asserted against directors and officers of
companies, as well as the possibility that in certain situations a threat of
litigation may be employed to deter them from exercising their judgment in the
best interests of the Company, and the consequent need to allocate the risk of
personal liability through indemnification and insurance;
 
WHEREAS, the Articles of Incorporation of the Company, as amended from time to
time (the “Charter”), provides that no director or officer of the Company be
held personally liable to the Company or any of its stockholders for damages for
breach of fiduciary duty as a director or officer of for any act or omission of
any such director or officer and the Indemnitee is willing to serve or continue
to serve as a director or officer of the Company provided that he or she be
indemnified as provided herein; and
 
WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability and of the Indemnitee’s reliance on the
indemnification provisions of the Charter, and in part to provide the Indemnitee
with specific contractual assurance that the protection promised by the Charter
will be available to the Indemnitee (regardless of, among other things, any
amendment to or revocation of the Charter or any change in the composition of
the Company’s Board or any acquisition transaction involving the Company), the
Company wishes to, subject to any limitations on indemnification set forth in
the Charter, provide in this Agreement for the indemnification of, and the
advancement of expenses to, the Indemnitee to the fullest extent permitted by
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the continued coverage of the Indemnitee under the Company’s
directors and officers liability insurance policies.
 
NOW, THEREFORE, in consideration of the promises contained herein and of the
Indemnitee continuing to serve the Company directly or, at its request, another
enterprise, and intending to be legally bound hereby, the parties hereto do
hereby covenant and agree as follows:
 
1. CERTAIN DEFINITIONS.
 
(a) Board: The Board of Directors of the Company.
 
(b) Change in Control: The occurrence of any of the following:
 
(i) any person or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act), acquiring “beneficial ownership” (within the meaning of Rule
13d-3 under the Exchange Act), directly or indirectly, of fifty percent (50%) or
more of the aggregate voting power of the capital stock ordinarily entitled to
elect directors of the Company;
 
(ii) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets;
 
(iii) the stockholders of the Company approve any merger, consolidation,
reorganization or similar event of the Company or any of its subsidiaries, as a
result of which the holders of the voting stock of the Company immediately prior
to such merger, consolidation, reorganization or similar event will not directly
or indirectly hold at least fifty-one percent (51%) of the aggregate voting
power of the capital stock of the surviving entity; or
 

--------------------------------------------------------------------------------


(iv) a majority of the members of the Board are no longer Continuing Directors;
as used herein, a “Continuing Director” means any member of the Board who was a
member of the Board on the date hereof or was nominated for election or elected
to the Board with the approval of a majority of the Continuing Directors who
were members of the Board at the time of such nomination or election.
 
(c) Exchange Act: The Securities Exchange Act of 1934, as amended.
 
(d) Expenses: Expenses of every kind actually and reasonably incurred in
connection with a Proceeding, including, without limitation, counsel fees.
Expenses shall include, without limitation, court costs, transcript costs, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone and fax charges, postage, delivery service charges,
costs associated with procurement of surety bonds or loans or other costs
associated with the stay of a judgment, penalty or fine, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in a Proceeding.
 
(e) Proceeding: Any threatened, pending or completed action, suit, arbitration
or proceeding, whether civil, criminal, administrative or investigative, and any
appeal thereof, including without limitation in an action by or in the right of
the Company. A “Proceeding” may be instituted by another party (including,
without limitation, any governmental entity), or by or in the right of the
Company, or by the Indemnitee. The term “Proceeding” shall also include any
preliminary inquiry or investigation that the Indemnitee in good faith believes
might lead to the institution of a “Proceeding.”
 
2. TERM OF AGREEMENT. This Agreement shall continue until and terminate upon the
later of (i) the tenth anniversary after the date that the Indemnitee shall have
ceased to serve as a director or officer of the Company (or in any other
capacity in respect of which he or she has rights of indemnification hereunder)
(the “Anniversary Date”); or (ii) the final determination of all pending
Proceedings commenced prior to the Anniversary Date in respect of which the
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder, including without limitation any Proceeding commenced by the
Indemnitee to enforce the Indemnitee’s rights under this Agreement.
 
3. RIGHT TO INDEMNIFICATION AND ADVANCE; HOW DETERMINED.
 
(a) Subject to this Agreement, in the event the Indemnitee was, is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, a Proceeding by reason of (or arising in
whole or in part out of) the Indemnitee’s present or former status as a director
or officer of the Company, or the Indemnitee having served at the request of the
Company in such capacity in another corporation, partnership, joint venture,
trust or other enterprise, the Company shall, subject to any limitations on
indemnification set forth in the Charter, indemnify the Indemnitee to the
fullest extent permitted by law in effect on the date hereof (and to such
greater extent as applicable law may hereafter permit) against the obligation to
pay any and all Expenses, judgments, fines and amounts paid in settlement,
including any interest assessed, incurred on account of or with respect to such
Proceeding. Such indemnification shall be made as soon as practicable, but in
any event no later than 30 days after a written demand, which reasonably
evidences the Expenses actually and reasonably incurred by the Indemnitee, is
presented to the Secretary of the Company. This Agreement shall be effective as
well with respect to any such Proceedings which relate to acts or omissions
occurring or allegedly occurring prior to the execution of this Agreement, and
regardless of whether the Company may not have been incorporated at the time of
such acts or omissions.
 
2

--------------------------------------------------------------------------------


(b) In connection with any such Proceeding, if so requested in writing by the
Indemnitee, the Company shall advance within seven business days of such written
request and upon receipt by the Company of an undertaking by or on behalf of the
Indemnitee to repay such amount if it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified by the Company as authorized
hereunder, any and all reasonable Expenses to the Indemnitee (an “Expense
Advance”). No security shall be required for such undertaking and such
undertaking shall be accepted without reference to the recipient’s financial
ability to make repayment. An Expense Advance shall be made without awaiting the
results of the Proceeding giving rise to the Expenses or the outcome of any
further Proceeding to determine the Indemnitee’s right to indemnification
hereunder, and without making any preliminary determination as to the
Indemnitee’s state of mind at the time of the activities in question.
 
(c) Notwithstanding the foregoing, the Company shall not be obligated to
indemnify under this Section 3 a person made a party to a Proceeding if (i) the
Board determines that the Indemnitee’s activities in question were at the time
taken known or believed by him or her to be clearly in conflict with the best
interests of the Company or (ii) in the event and to the extent that such
Indemnitee has entered a plea of guilty or no contest in an applicable criminal
Proceeding. Subject to the limitations set forth herein and absent actual and
material fraud in the request for indemnification, the obligation of the Company
promptly to make an Expense Advance(s) pursuant to Section 3(b) above is
unqualified, is not subject to any means or other credit test, and shall be
enforceable by the Indemnitee in summary judicial proceedings; but shall be
subject, however, to the condition subsequent that if, when and to the extent a
court of competent jurisdiction or arbitral body before which the parties hereto
agree to resolve a claim hereunder or any person or persons or entity or other
body with jurisdiction or authority over the matter permitted by Chapter 78
(Private Corporations) of the Nevada  Revised Statues (the “NRS”) may
subsequently finally determine that the Indemnitee is not entitled to
indemnification under the terms of this Agreement or under applicable law for
the relevant Expenses, then the Company shall be entitled to be reimbursed by
the Indemnitee for all such amounts theretofore advanced. The obligation of the
Indemnitee to make such reimbursement shall be unsecured and without interest.
The Indemnitee hereby undertakes to reimburse the Company pursuant to this
Section 3, the receipt of which unsecured and interest free undertaking is
hereby accepted by the Company as the sole condition of advancing the
Indemnitee’s Expenses pursuant to Section 3(b) above.
 
(d) Notwithstanding anything in this Agreement to the contrary, the Indemnitee
shall not be entitled to indemnification pursuant to this Agreement in
connection with any Proceeding initiated by the Indemnitee unless the Board has
authorized or consented to the initiation of such Proceeding. For purposes of
the foregoing sentence, a Proceeding shall not be deemed to have been
“initiated” by the Indemnitee where its primary purpose is to enforce the
Indemnitee’s rights under this Agreement or if it relates to counterclaims or
affirmative defenses asserted by the Indemnitee in an action brought against the
Indemnitee.
 
4. INDEMNIFICATION FOR ENFORCEMENT EXPENSES.  The Company shall, subject to any
limitations on indemnification set forth in the Charter, indemnify the
Indemnitee against any and all Expenses and Expense Advances in accordance with
Section 3 (including attorneys’ fees) in connection with any Proceeding
initiated by the Indemnitee for: (i) indemnification or advancement of Expenses
by the Company under the NRS, the Charter, this Agreement, or any other
agreement or Company bylaw, vote of stockholders or resolution of the Board now
or hereafter in effect relating to indemnification; or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company.
The Indemnitee shall reasonably cooperate with the person, persons or entity
making the determination with respect to the Indemnitee’s entitlement to
indemnification under this Agreement. Any expenses actually and reasonably
incurred by the Indemnitee in so cooperating shall be borne by the Company
(irrespective of the determination as to the Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold the
Indemnitee harmless therefrom.
 
5. SUCCESS; PARTIAL INDEMNITY. Notwithstanding any other provision of this
Agreement, to the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any or all claims made against him or her in a
Proceeding or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred in connection therewith.
If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines or amounts paid in settlement as a result of a Proceeding but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify the Indemnitee for the portion thereof to which the Indemnitee is
entitled.
 
3

--------------------------------------------------------------------------------


6. BURDEN OF PROOF. In connection with any determination by any person or
persons or entity or other body as to whether the Indemnitee is entitled to be
indemnified hereunder, the Indemnitee shall be presumed to be entitled to
indemnification under this Agreement, and the burden of overcoming such
presumption shall be on the Company. The termination of any action, suit or
proceeding by judgment, order, settlement or conviction, or upon a plea of no
contest, or its equivalent, shall not, of itself, create a presumption that the
Indemnitee did not act in good faith and in a manner which he or she reasonably
believed to be in, or not opposed to, the best interest of the Company and, with
respect to a criminal action or proceeding, had reasonable cause to believe that
his or her conduct was unlawful, or that a court has determined that
indemnification is not permitted. In addition, neither the failure of the Board
to have made a determination as to the Indemnitee’s state of mind, nor an actual
determination by the Board that the Indemnitee had a state of mind prior to the
commencement of arbitration (if applicable) or legal proceedings to secure a
determination that the Indemnitee should be indemnified under this agreement and
applicable law, shall be a defense to the Indemnitee’s claim or create a
presumption of any kind. The knowledge and/or actions, or failure to act, of any
director, officer, agent, fiduciary or employee of the Company shall not be
imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.
 
7. NON-EXCLUSIVITY; GREATER INDEMNIFICATION. The rights of the Indemnitee
hereunder shall be in addition to any other rights the Indemnitee may have under
the Charter, the NRS, any bylaw of the Company, any other agreement, a vote of
stockholders or a resolution of the Board or otherwise. To the extent that a
change in the NRS (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the Charter
and this Agreement, it is the intent of the parties that the Indemnitee shall
enjoy, by this Agreement, the greater benefits so afforded by such change.
 
8. CONTRIBUTION. In the event the indemnification provided for in Section 3 of
this Agreement is unavailable to the Indemnitee in connection with any
Proceeding under any United States federal or applicable state law, the Company,
in lieu of indemnifying the Indemnitee, shall contribute to the Expenses
actually and reasonably incurred by the Indemnitee in such proportion as deemed
fair and reasonable by the Board, in light of all the circumstances of the
Proceeding giving rise to such Expenses, in order to reflect (i) the relative
benefits received by the Company and the Indemnitee as a result of the event(s)
and/or transaction(s) giving rise to such Proceeding, and (ii) the relative
fault of each.
 
9. NOTICE OF PROCEEDINGS; DEFENSE OF CLAIM. The Indemnitee agrees to notify the
Company in writing within 20 days upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder, but the Indemnitee’s failure so to notify the
Company shall not relieve the Company from any liability which it may have to
the Indemnitee except to the extent the Company’s ability to defend in such
Proceeding is actually and materially prejudiced thereby, nor will such failure
relieve the Company from any liability which it may have to the Indemnitee other
than under this Agreement. Notwithstanding any other provision of this
Agreement, with respect to any such Proceeding of which the Indemnitee notifies
the Company, (a) the Company shall be entitled to participate therein at its own
expense; (b) except as provided in this Section 9, to the extent that it may
wish, the Company, jointly with any other indemnifying party similarly notified,
shall be entitled to assume the defense thereof, with counsel satisfactory to
the Indemnitee. After notice from the Company to the Indemnitee of its election
so to assume the defense thereof, the Company shall not be liable to the
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by the Indemnitee in connection with the defense thereof except as
otherwise provided below. The Indemnitee shall have the right to employ the
Indemnitee’s own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of the Indemnitee unless: (i) the employment of
counsel by the Indemnitee has been authorized in writing in advance by the
Company, (ii) the Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and the Indemnitee in the conduct of
the defense of such Proceeding, (iii) the Indemnitee shall have reasonably
concluded that the Indemnitee has separate defenses or counterclaims to assert
with respect to any issue that are inconsistent with the position of other
defendants in such Proceeding, (iv) there shall have been a Change of Control,
or (v) the Company shall not within 60 calendar days of receipt of notice from
the Indemnitee in fact have employed counsel reasonably acceptable to assume the
defense of the Proceeding, in each of which cases, the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which the Indemnitee shall have made the conclusion
provided for in (ii) above; and (c) if the Company has assumed the defense of a
Proceeding, the Company shall not be liable to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without the Company’s written consent. The Company shall not settle any
Proceeding in any manner without the Indemnitee’s prior written consent unless
such settlement solely involves the payment of money for which the Indemnitee is
fully indemnified and includes an unconditional release of the Indemnity from
all liability on any claims that are the subject matter of such Proceeding.
Neither the Company nor the Indemnitee will unreasonably withhold its consent to
any proposed settlement.
 
4

--------------------------------------------------------------------------------


10. LIABILITY INSURANCE. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer. However, the right of the Indemnitee to recover any amounts
due to the Indemnitee hereunder shall not be limited to the proceeds of such
insurance or any other means to ensure payment.
 
11. PERIOD OF LIMITATIONS. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is applicable to any such cause of action, by law or
otherwise, such shorter period shall govern.
 
12. NO EMPLOYMENT RIGHTS. Nothing contained in this Agreement is intended to
create in the Indemnitee any right to continued employment.
 
13. MUTUAL ACKNOWLEDGMENT. Both the Company and the Indemnitee acknowledge that
in certain instances, United States federal law or public policy may override
applicable United States state law and prohibit the Company from indemnifying
its directors and officers under this Agreement or otherwise. For example, the
Company and the Indemnitee acknowledge that the United States Securities and
Exchange Commission (the “SEC”) has taken the position that indemnification is
not permissible for liabilities arising under United States’ federal securities
laws, and United States’ federal legislation prohibits indemnification for
certain Employee Retirement Income Security Act (“ERISA”) violations. The
Indemnitee understands and acknowledges that the Company may in the future list
securities on a United States-based securities exchange, therefore the Company
has undertaken or may be required in the future to undertake with the SEC to
submit the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify the
Indemnitee.
 
14. PROCEDURES VALID. Each of the Company and the Indemnitee shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Agreement that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company and the Indemnitee, respectively, is bound
by all the provisions of this Agreement. If a final determination is made that
the Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding or arbitration (including, but not
limited to, any appellate Proceedings).
 
5

--------------------------------------------------------------------------------


15. AMENDMENTS; WAIVER. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
 
16. SUBROGATION. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute an appropriate document in favor of the
Company to secure such rights.
 
17. NO DUPLICATION OF PAYMENTS. The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding to the extent
the Indemnitee has otherwise actually received payment (under any insurance
policy, the Charter, Company bylaws or otherwise) of the amounts otherwise
indemnifiable hereunder.
 
18. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger or consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
the Indemnitee continues to serve as a director or officer of the Company or of
any other entity at the Company’s request. In the event of his or her death,
this agreement shall be enforceable by the Indemnitee’s legal representatives as
fully as if the Indemnitee was alive.
 
19. SEVERABILITY; HEADINGS; PRONOUNS. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) is held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable in any
respect; the validity and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
and shall remain enforceable to the fullest extent permitted by law; and to the
fullest extent legally possible, the provisions of this Agreement shall be
construed as to give effect to the intent of any provision held invalid, void or
otherwise unenforceable. The headings of the Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof. The masculine pronoun wherever
used in this Agreement includes the corresponding feminine pronoun.
 
20. NOTICES. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand and receipted for by the party held to whom said
notice or other communication shall have been directed, (ii) on the third
business day after mailing if mailed by certified or registered mail with
postage prepaid, and addressed as follows: if to the Indemnitee, as shown after
the Indemnitee’s signature below; and if to the Company, to Universal Gold
Mining Corp., c/o Bendon, 180 Madison Avenue, Suite 1702, New York, New York
10016, or such other address as may have been furnished in writing to the
Indemnitee by the Company or to the Company by the Indemnitee, as the case may
be, or (iii) on the first business day after sent by electronic mail.
 
21. EXCEPTIONS. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:
 
(a) Claims Initiated by the Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 78.7501 of the NRS, but such indemnification or advancement of expenses
may be provided by the Company in specific cases if the Board finds it to be
appropriate;
 
6

--------------------------------------------------------------------------------


(b) Lack of Good Faith. To indemnify the Indemnitee for any expenses incurred by
the Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous;
 
(c) Insured Claims. To indemnify the Indemnitee for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties and amounts paid in settlement) to the extent such
expenses or liabilities have been paid directly to the Indemnitee by an
insurance carrier under a policy of officers’ and directors’ liability insurance
maintained by the Company; or
 
(d) Claims under Section 16(b). To indemnify the Indemnitee for expenses or the
payment of profits arising from the purchase and sale by the Indemnitee of
securities in violation of Section 16(b) of the Exchange Act, as amended, if
applicable, or any similar successor statute.
 
22. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.
 
[Signature Page Follows]




7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

     
UNIVERSAL GOLD MINING CORP.
       
 
By: 
           
Name: 
         
Title: 

 





     
INDEMNITEE
               
Name:
       
Address:
 
 
 
 

 
 



--------------------------------------------------------------------------------

